IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-33,191-04


                 EX PARTE WILLIAM LLOYD MACEACHRAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. F39146-A IN THE 249TH DISTRICT COURT
                             FROM JOHNSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

possession of controlled substance and one count of possession of certain chemicals with intent to

manufacture and sentenced to fifteen years’ imprisonment in each count.

        Applicant contends, among other things, that his plea was involuntary because the plea

agreement is impossible to perform, leaving him illegally restrained. Applicant has alleged facts

that, if true, might entitle him to relief. In these circumstances, additional facts are needed. As we

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the
                                                                                                        2

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that a material stipulation in his guilty plea is impossible to perform. The court shall make

specific findings addressing whether Applicant understood that the proviso that the stipulation was

“subject to Chapter 508 of the Gov’t. Code” could mean that the terms of the stipulation could be

defeated by other aspects of the Government Code, such as the requirement conditioning mandatory

supervision release on the Board’s discretion or the provision allowing potential forfeiture of street

time. The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: August 22, 2018
Do not publish